Fourth Court of Appeals
                                San Antonio, Texas
                                      August 25, 2016

                                    No. 04-15-00280-CR

                                     Driss NASSOURI,
                                          Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2608
                          Honorable Steve Hilbig, Judge Presiding

                                      ORDER
Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Jason Pulliam, Justice

       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court